Citation Nr: 9907541	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for dental disease.

2.  Entitlement to a compensable rating for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1995.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1995 RO rating decision which, in pertinent 
part, denied service connection for dental disease, and 
granted service connection and a noncompensable rating for 
hemorrhoids (the veteran appeals for a higher rating).  These 
issues were remanded by the Board in May 1998, and the case 
was returned to the Board in December 1998.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for dental disease.

2.  The veteran has large external and moderately large 
internal hemorrhoids which are manifested by swelling and 
itching and occasional bleeding.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for dental 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a 10 percent rating for hemorrhoids have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty from August 1971 to 
September 1995.

The veteran's service medical records show that the veteran 
was treated for thrombosed hemorrhoids in August 1985 with 
sitz bath and suppositories; he had good results with the 
treatment.  His service dental records show he underwent 
extensive dental treatment for dental conditions such as 
caries, generalized periodontal disease, and gingivitis.  In 
1993 and 1994, it was reported that he was to receive 
continuing periodontal maintenance every 3 months.  

On a November 1995 VA general medical examination, the 
history of hemorrhoids was noted and hemorrhoids were 
diagnosed, but no clinical findings were reported.  

The veteran was given a VA dental examination in January 
1996.  He was missing his third molars and had 8 carious, but 
restorable, teeth.  All recommended treatment was approved as 
Class II treatment.  Thereafter, from 1996 to 1998, the 
veteran received VA dental treatment including periodontal 
treatment and complete prophylaxis.

On a July 1998 VA examination, the veteran reported he had 
hemorrhoids with intermittent bleeding and occasional itching 
and swelling especially after sitting for a long time.  He 
reported he used suppositories which gave him improvement.  
Physical examination showed large external hemorrhoids.  A 
proctoscopy showed a moderately large, non-thrombosed 
internal hemorrhoid.  The diagnosis was moderately enlarged 
internal and external hemorrhoids which were not thrombosed.





II.  Analysis

Service Connection for Dental disease

The veteran claims service connection for dental disease.  
Treatable carious teeth, replaceable missing teeth, dental 
and alveolar absesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions and may be 
considered service connected solely for the purpose of 
determining entitlement to VA dental examinations or 
outpatient dental treatment.  38 C.F.R. § 4.149.  In this 
regard the Board notes the veteran has been provided all 
needed VA outpatient dental treatment on a one-time basis.  
This is known as Class II VA outpatient dental treatment.  38 
U.S.C.A. §1712; 38 C.F.R. § 17.161(b).)  

This claim therefore appears to be one in which the veteran 
seeks service connection for dental disease for compensation 
purposes or entitlement to perpetual VA outpatient dental 
treatment.  Compensation for missing teeth, periodontal 
disease, and similar dental disease is prohibited by 38 
C.F.R. § 4.149.  Furthermore. the evidence does not reflect 
(nor does the veteran assert) that he meets any of the other 
eligibility categories to qualify for perpetual VA outpatient 
dental treatment, such as having a dental condition due to 
service trauma, as listed in 38 C.F.R. § 17.161.

Under the circumstances of this case, a grant of service 
connection for dental disease would result in neither 
compensation nor eligibility for additional VA dental 
treatment.  Thus the service connection claim is implausible 
and must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Woodson v. Brown, 8 Vet.App. 352 (1995), aff'd 87 
F.3d 1304 (Fed.Cir. 1996).

Compensable Rating for Hemorrhoids

The veteran's claim for an increased rating for hemorrhoids 
is well grounded, meaning plausible.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A noncompensable evaluation will be assigned for mild or 
moderate hemorrhoids.  A 10 percent rating requires that they 
be large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The veteran has complained of swelling, itching, and rectal 
bleeding, and on the most recent VA examination, large 
external and moderately large internal hemorrhoids were not 
found.  Considering the evidence as a whole, the Board finds 
that the veteran's hemorrhoids more nearly approximate the 
criteria for a 10 percent rating than a zero percent rating 
under Code 7336, and thus the higher of these two ratings is 
to be assigned.  38 C.F.R. § 4.7.  This is particularly so 
when the benefit-of-the-doubt rule is considered.  38 
U.S.C.A. § 5107(b).  A 10 percent rating for hemorrhoids is 
granted.  However, the criteria for a rating at the 20 
percent level have not been demonstrated, since there has 
been no showing of anemia, fissures, or persistent bleeding 
to warrant such an evaluation.


ORDER

Service connection for dental disease is denied.

A 10 percent rating for hemorrhoids is granted.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

- 4 -


- 4 -


